925 F.2d 1464
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Emmanuel MITCHELL, Plaintiff-Appellant,v.Otie JONES, Officer Darren Settles, Cpl. Miller, Cpl.Broglin, Officer Ladd, Officer Petrey, Sgt. Murray, Sgt.Sweat, Frank Holland, B. Hooch, Sharon Grover, NurseShaffel, P.A. Shank, Three Unknown Officers, Defendants-Appellees.
No. 90-5568.
United States Court of Appeals, Sixth Circuit.
Feb. 12, 1991.

1
Before RYAN and SUHRHEINRICH, Circuit Judges, and SILER, Chief District Judge.*

ORDER

2
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


3
Emmanuel Mitchell appeals the district court's order dismissing his 42 U.S.C. Sec. 1983 prisoner civil rights complaint as frivolous pursuant to 28 U.S.C. Sec. 1915(d).


4
Mitchell claimed that the defendants, who are Tennessee Department of Corrections Prison officials and employees, violated his constitutional rights during certain disciplinary proceedings, alleged false disciplinary infractions, denied him proper medical care, retaliated against him for filing legal documents and assaulted him.  He requested damages and injunctive relief.


5
The district court dismissed the case as frivolous, deciding that Mitchell improperly sought to bring a new action involving the same allegations against the same defendants that were previously dismissed by the district court in another action which was still pending in that court at the time this complaint was filed.  The district court decided that the new action was duplicative and, thus, it was dismissed.


6
Mitchell raises the same arguments on appeal.


7
Upon consideration, we conclude that the district court correctly dismissed this action as frivolous.  Accordingly, for the reasons stated in the district court's order filed April 6, 1990, the district court's dismissal is hereby affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.



*
 The Honorable Eugene E. Siler, Chief U.S. District Judge for the Eastern District of Kentucky, sitting by designation